Case 6:20-cv-00805-RBD-DCI Document1 Filed 05/08/20 Page 1 of 2 PagelD 1

IN THE MIDDLE DISTRICT IN

AND FOR ORANGE COUNTY, FLORIDA

Case No.:
MARK MUCHA, ;
\
6, a0-cv- Fos -Ocl “Sik
Plaintiffs, 5 DEF
COMPLAINT
vs.

FEDERAL RESERVE BANK, WELLS FARGO BANK,

Defendants

 

1, COMES NOW, Plaintiff, Mark Mucha, brings this action against Defendants Federal Reserve Bank, and Wells Fargo
Bank, pursuant to The Administrative Procedure Act 5 U.S.C. § 701, et. seq., The Federal Reserve System 12 U.S.C. §
262-263, Margin Requirements 15 U.S.C. § 78g Lower and Higher Margin Requirements.

JURISDICTION
2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1391.
PARTIES

3. Plaintiff, Mark Mucha, is a U.S. Citizens and is a resident of the State of Florida.

4, Defendant, Federal Reserve Bank, isan agency within the meaning of 12 U.S.C. § 348a, 12 U.S.C. § 262, and is in control
of the subject matter of this action.

5. Defendant, Wells Fargo Bank, is an agency within the meaning of 12 U.S.C. § 262, and has the ability to disseminate
information on a wide scale.

BACKGROUND

6. In 2014 the Plaintiff purchased stocks, maintained in a Wells Fargo Margin Account.

7. In early March, 2020, the US media began covering news of the Coronavirus. Reports suggested that a pandemic was
imminent but all outlets, including the United States President, Donald Trump, practiced the watch, wait and see method.
The virus traveled quickly around the globe, leaving little to no time to develop a strategy.

8. On March 9, the stock market experienced a major plunge; when The Dow fell 2,013.76 points; following again on March

12 (2,352.60) and March 16 (2,997.10).
Case 6:20-cv-00805-RBD-DCI Document 1 Filed 05/08/20 Page 2 of 2 PagelD 2

9,

While there are many occasions the New York Stock Exchange was closed for extenuating circumstances (See attached
Exhibit A), The Federal Reserve made the conscious decision not to close the Market during the uncertain times of

COVID-19.

. The Federal Reserve initiated a $700 billion bond program, referred to as Quantitative Easing, on March 15, 2020.

. With the stock market free falling, Wells Fargo, without communication to the Plaintiff, called Plaintiffs Margin

Accounts on four (4) occasions during the month of March.

The decision not to close the Market led to catastrophic financial loss to millions of Americans, including Plaintiff's
called accounts, which resulted in an unjust loss of Ninety-Three Thousand Two Hundred Forty & 98/100 dollars
($93,240.98) (See attached Exhibit B). Due to the pandemic effecting the U.S. economy, the Federal Reserve and Wells
Fargo Bank should have placed a moratorium on the margin call for 90 days to allow the Plaintiff to only pay interest

margin balances,

PRAYER FOR RELIEF
WHEREFORE, Plaintiff, Mark Mucha prays that this Court:
Grent relief in the amount of Ninety-Three Thousand Two Hundred Forty & 98/100 dollars (393,240.98) for funds lost
as a result of no moratorium as well as punitive damages of Two Million, Five Hundred Thousand & no/100

($2,500,000.00).

Respectfully Submitted,

 

Mark Mucha

Pro Se Litigant

9396 Lake Lotta Circle
Gotha, FL 34734-5045
